Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to application filed 09/13/2021 in which claims 1-20 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 03/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. 	Claim 19 objected to because of the following informalities:  
Claim 19 recites.
19. The method according to claim 18, wherein the step of adjusting the at least one image region comprises moving, by the ECU, the at least one image region (210) at least horizontally within the symmetry image (200) based on the at least one obtained position of the driver's body.  
Appropriate correction is required by removing the numbering.

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1, 3, 6, 8, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangla et al. (US 2019/0197327 A1) (IDS provided 03/29/2022).

 	Regarding claim 1, Mangla discloses a camera monitoring system for a motor vehicle comprising (Fig. 1 & Para[0012]- [0016]  teaches of the vehicle control system 102): an image capturing device located at an exterior mounting assembly of the motor vehicle, for capturing a raw image from an exterior field of view (FOV) of the vehicle, wherein the FOV extends at least rearward outside the vehicle and encompasses a portion of the exterior part of the vehicle (Para[0012] & Figs. 1-2 teaches exterior camera 108 capture images of the example area 106 outside the vehicle, e camera 108 can be mounted exterior to the car 104, that provides a field of view (FOV) 110); an electronic control unit (ECU) connected to the image capturing device, the ECU obtaining a captured image from the raw image (Para[0017], [0025] & Fig. 2 teaches to pre-process images 204 captured by the example exterior camera 108, the example digital mirror system 120 of FIG. 2 includes an example image signal processor 206); and an electronic display device connected to the ECU for displaying an image that includes at least one image region  of the exterior FOV (Para[0024] & Fig. 2 teaches display 116 and example images 304, 306 and 308 of respective FIGS. 3B-3D correspond to different respective crops 314, 316 and 318 of the example image 302. The crops 314, 316 and 318 correspond to different respective ROIs 324, 326 and 328 of FIG. 3E. The images 304, 306 and 308 of FIGS. 3B-3D are successively presented at the display 116), the at least one image region being selected by the ECU from the captured image, the electronic display device being located inside the vehicle and to be used by a driver of the vehicle (Abstract & Para[0048] & Fig.2 teaches of display within an interior area of the vehicle to present the second image & Para [0024] & FIGS. 3B-3D correspond to different respective crops 314, 316 and 318 of the example image 302. The crops 314, 316 and 318 correspond to different respective ROIs 324, 326 and 328); and a gesture detector  configured to obtain at least one position of at least one part of the driver's body  (para[0015] teaches to determine the position, angle, eye gaze, etc. of the occupant's head 122, the example vehicle control system 102 interior cameras, one of which is designated at reference numeral 124, Para[0021], [0029]  teaches a head position determiner 228 of the example driver monitoring system 118 processes images 230 captured by the interior camera 124 to determine data 232 representing iris recognition, face recognition, face detection and tracking, an occupant's head location, head orientation, eye gaze point, etc.); wherein the ECU is configured to adjust the at least one image region of the exterior FOV based on the at least one obtained position and the electronic display device is configured to display the adjusted image region of the exterior FOV (para[0024]& FIGS. 3A 3B-3D correspond to different respective crops 314, 316 and 318 of the example image 302. The crops 314, 316 and 318 correspond to different respective ROIs 324, 326, 328 of Fig. 3E. The images 304, 306 and 308 of FIGS. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror. As can be seen in FIGS. 3B-3D, what the occupant sees has panned outward from the side of the vehicle).

 	Regarding claim 3, Mangla further discloses the camera monitoring system, wherein the adjusted at least one image region is smaller than the captured image and is not centered on the captured image (Para[0024] & Figs. 3A teaches of the crops 314, 316, 318).  

 	Regarding claim 6, Mangla discloses the camera monitoring system, wherein the image capturing device comprises an image sensor (para[0012] & Fig. 1 teaches of the exterior camera 108 may be implemented by any type of camera), and wherein the captured image obtained by the ECU comprises a symmetrical image of the raw image with respect to a vertical axis of the captured image, the symmetrical image being generated by the image sensor (Para[0014]-[0018] & Figs. 1-2 teaches portion 114 can be moved left-and-right and up-and-down within the area 106. Image signal processor 206 of FIG. 2 processes the images 204 & Para[0024] image  302 of FIG. 3A corresponds to the full FOV image 204 captured by the external or exterior camera 108 of FIG. 2 when a vehicle in which the digital mirror system 120 is stationary).  

 	Regarding claim 8, Mangla further discloses the camera monitoring system, wherein the gesture detector comprises a sensor configured to: detect a first position of at least one part of the driver's body corresponding to a reference position of the detected part of the driver's body (Para[0029] & Fig. 4 teaches The head position determiner 228 periodically, and/or a periodically, obtains information regarding an occupant's state (e.g., a driver's state) (block 404). For example, head location of the occupant's head, orientation of the head, eye gaze point of the head, etc. information can be collected from the images 230 gathered by the interior camera 124); and detect a second position of the at least one part of the driver's body corresponding to a current position of the detected part of the driver's body (Para[0029] & Fig. 4 teaches If the driver is looking at the digital mirror system (e.g., toward the location of the interior camera 124) (block 406), the head position determiner 228 determines whether the driver's state (e.g., location and/or orientation) has changed (block 408)); wherein the ECU is further configured to determine a movement of the detected part of the driver's body based on comparing the second position against the first position at least along a driving direction (Para[0029] & Fig. 4 teaches If the state change exceeds a threshold (block 410), the driver's state is set to “in motion” (block 412)).  


 	Regarding claim 17, Mangla further discloses the camera monitoring system, wherein the image capturing device comprises at least a camera associated with an exterior rear-view mirror located on a left side or a right side of the vehicle and/or at least a camera associated with an interior rear-view mirror (para[0012] & Fig. 1 teaches capture images of an example area 106 exterior to the car 104, the example vehicle control system 102 includes an example exterior camera 108. The example exterior camera 108 may be implemented by any type of camera, and may be mounted in any way to capture images of the example area 106 outside the vehicle. For example, the camera 108 can be mounted exterior to the car 104, can be mounted partially within the car 104, can be mounted on an interior surface of the car 104, etc.), wherein the FOV associated with an exterior rear-view mirror further extends at least sideward outside the vehicle and encompasses a portion of the exterior lateral side part of the vehicle (Para[0012] & Fig. 1 teaches the camera 108 has range 112 and that provides a field of view (FOV) 110 ).  

 	Regarding claim 18, Mangla discloses a method of displaying images of a camera monitoring system for a motor vehicle (Para[0013] & Fig. 1 teaches  to display images captured by the example exterior camera 108, the example vehicle control system 102 includes any number and/or type(s) of example displays), the method comprising: 41FICOA0108PUSA capturing a raw image, by an image capturing device located at an exterior mounting assembly of a motor vehicle, of an exterior field of view (FOV) of the vehicle, wherein the FOV extends at least rearward outside the vehicle and encompasses a portion of the exterior part of the vehicle (Para[0012] & Figs. 1-2 teaches exterior camera 108 capture images of the example area 106 outside the vehicle, e camera 108 can be mounted exterior to the car 104, that provides a field of view (FOV) 110); performing a symmetry image of the raw image (FIG. 3A corresponds to the full FOV image 204 captured by the external or exterior camera 108); providing the symmetry image to an electronic control unit (ECU) (Para[0017] - [0018] & Fig. 2 teaches  image signal processor 206 of FIG. 2 processes the images 204 & Para[0024] image 302 of FIG. 3A corresponds to the full FOV image 204 captured by the external or exterior camera 108 of FIG. 2 when a vehicle in which the digital mirror system 120 is stationary); selecting, by the ECU, at least one image region that is smaller than the symmetry image (Para[0024] & Fig. 2 teaches display 116 and example images 304, 306 and 308 of respective FIGS. 3B-3D correspond to different respective crops 314, 316 and 318 of the example image 302. The crops 314, 316 and 318 correspond to different respective ROIs 324, 326 and 328 of Fig. 3E); displaying, by an electronic display, the at least one image region (para[0024] & Figs. 3A-3D The images 304, 306 and 308 of FIGS. 3B-3D are successively presented at the display 116); obtaining, by a gesture detector, at least one position of at least one part of a driver's body (para[0015] teaches to determine the position, angle, eye gaze, etc. of the occupant's head 122, the example vehicle control system 102 interior cameras, one of which is designated at reference numeral 124, Para[0021], [0029]  teaches a head position determiner 228 of the example driver monitoring system 118 processes images 230 captured by the interior camera 124 to determine data 232 representing iris recognition, face recognition, face detection and tracking, an occupant's head location, head orientation, eye gaze point, etc.); adjusting the at least one image region based on the at least one obtained position; and displaying the adjusted at least one image region (para[0024]& FIGS. 3A 3B-3D correspond to different respective crops 314, 316 and 318 of the example image 302. The crops 314, 316 and 318 correspond to different respective ROIs 324, 326 and 328 of FIG. 3E. The images 304, 306 and 308 of FIGS. 3B-3D are successively presented at the display 116 as an occupant moves their head and/or gaze away toward, for example, the virtual location of a virtual side-view optical mirror. As can be seen in FIGS. 3B-3D, what the occupant sees has panned outward from the side of the vehicle).

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 2, 7, 9, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Mangla et al. (US 2019/0197327 A1)  (IDS provided 03/29/2022) in view of Contoleon et al. (EP 2743133 A2).
 	Regarding claim 2, Mangla discloses the camera monitoring system of claim 1, Mangla further discloses and: (i) the image capturing device is located on a left side or a right side of the vehicle (Para[0012] & Figs. 1-2 teaches exterior camera 108); and (ii) the electronic display (Fig. 1 display 116). Mangla does not explicitly disclose  wherein the adjusted of the at least one image region comprises an aperture angle (a), the aperture angle (a) being defined as an angular extent of the displayed exterior FOV, and wherein the aperture angle (a) of the adjusted image region is: fixed independently of a relative angle (X1, X2) of the part of a driver's body, or increased as increasing the relative angle (X1, X2) of the part of the driver's body; 37FICOA0108PUSA wherein the relative angle (X1, X2) is defined between the obtained position of the part of the driver's body.  However Contoleon discloses wherein the adjusted of the at least one image region comprises an aperture angle (a), the aperture angle (a) being defined as an angular extent of the displayed exterior FOV, and wherein the aperture angle (a) of the adjusted image region is: fixed independently of a relative angle (X1, X2) of the part of a driver's body, or increased as increasing the relative angle (X1, X2) of the part of the driver's body; 37FICOA0108PUSA wherein the relative angle (X1, X2) is defined between the obtained position of the part of the driver's body (para[0072] - [0073] & Figs. 6-7  teaches when driver has shifted from a default gaze position 412 to a second position 510. In the driver's second position 510, the angle of gaze, with respect to each point at which the side face 312 and the top face 310 or bottom face 324 of the display screen meet together, has changed. Therefore, the tracking device 320 measures a different set of co-ordinates or angle of vision 512 to positioning/angle of vision 414 of the default first arrangement 400 and fig. 7 Third arrangement 600 with the driver's angle of gaze in a third position 610. Again, this results in a change in the angle of vision 612 measured by the tracking camera and therefore a different data signal being sent to the rear-view camera 122. As a result, a third portional view 614 is displayed on the display screen 128, 316). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method in which the rear-view camera is arranged to alter the captured motion picture data transmitted by the data transmitter, in response to the measurement signal of Contoleon in order to provide a system causing a field of view change of the motion picture on the display screen.

 	Regarding claim 7, Mangla discloses the camera monitoring system of claim 6, Mangla  does not explicitly disclose wherein the ECU is configured to select one single image region and to move a single image region within the captured image at least 38FICOA0108PUSA horizontally along a horizontal axis of the captured image, according to the at least one obtained position. However,  Contoleon  discloses wherein the ECU is configured to select one single image region and to move a single image region within the captured image at least 38FICOA0108PUSA horizontally along a horizontal axis of the captured image, according to the at least one obtained position (para[0072] -[0073] Figures 6-7 shows a  second arrangement 500, where the driver has shifted from a default gaze position 412 to a second position 510. In the driver's second position 510, the angle of gaze, with respect to each point at which the side face 312 and the top face 310 or bottom face 324 of the display screen meet together, has changed. Therefore, the tracking device 320 measures a different set of co-ordinates or angle of vision 512 to positioning/angle of vision 414 of the default first arrangement 400).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method in which the rear-view camera is arranged to alter the captured motion picture data transmitted by the data transmitter, in response to the measurement signal of Contoleon in order to provide a system causing a field of view change of the motion picture on the display screen.

 	Regarding claim 9, Mangla discloses the camera monitoring system of claim 8, Mangla  does not explicitly disclose wherein the ECU is further configured to move the image region within the captured image at least outwardly horizontally along a horizontal axis of the captured image, according to the determined body movement in the driving direction. However, Contoleon  discloses wherein the ECU is further configured to move the image region within the captured image at least outwardly horizontally along a horizontal axis of the captured image, according to the determined body movement in the driving direction (para[0072] -[0073] Figures 6-7 shows a  second arrangement 500, where the driver has shifted from a default gaze position 412 to a second position 510. In the driver's second position 510, the angle of gaze, with respect to each point at which the side face 312 and the top face 310 or bottom face 324 of the display screen meet together, has changed. Therefore, the tracking device 320 measures a different set of co-ordinates or angle of vision 512 to positioning/angle of vision 414 of the default first arrangement 400). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method in which the rear-view camera is arranged to alter the captured motion picture data transmitted by the data transmitter, in response to the measurement signal of Contoleon in order to provide a system causing a field of view change of the motion picture on the display screen.

 	Regarding claim 19, Mangla discloses the method according to claim 18, Mangla does not explicitly disclose wherein the step of adjusting the at least one image region comprises moving, by the ECU, the at least one image region (210) at least horizontally within the symmetry image (200) based on the at least one obtained position of the driver's body. However, Contoleon  discloses the method, wherein the step of adjusting the at least one image region comprises moving, by the ECU, the at least one image region (210) at least horizontally within the symmetry image (200) based on the at least one obtained position of the driver's body (Para[0014] - [0018] & Fig. 1, 2 teaches  portion 114 can be moved left-and-right and up-and-down within the area 106. Image signal processor 206 of FIG. 2 processes the images 204 & Para[0024] teaches the image  302 of FIG. 3A corresponds to the full FOV image 204 captured by the external or exterior camera 108 of FIG. 2 when a vehicle in which the digital mirror system 120 is stationary). para[0072] -[0073] Figures 6-7 shows a  second arrangement 500, where the driver has shifted from a default gaze position 412 to a second position 510. In the driver's second position 510, the angle of gaze, with respect to each point at which the side face 312 and the top face 310 or bottom face 324 of the display screen meet together, has changed. Therefore, the tracking device 320 measures a different set of co-ordinates or angle of vision 512 to positioning/angle of vision 414 of the default first arrangement 400 and fig. 7 the Third arrangement 600 with the driver's angle of gaze in a third position 610. Again, this results in a change in the angle of vision 612 measured by the tracking camera and therefore a different data signal being sent to the rear-view camera 122. As a result, a third portional view 614 is displayed on the display screen 128, 316). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method in which the rear-view camera is arranged to alter the captured motion picture data transmitted by the data transmitter, in response to the measurement signal of Contoleon in order to provide a system causing a field of view change of the motion picture on the display screen.
 
12. 	Claims 4 , 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mangla et al. (US 2019/0197327 A1) (IDS provided 03/29/2022) in view of Hayashida et al. (US 2020/0231091 A1) (IDS provided 03/29/2022).

 	Regarding claim 4, Mangla discloses the camera monitoring system of claim 3, Mangla does not explicitly, wherein the adjusted at least one image region is located at an inner, right or left, side of the captured image, the adjusted at least one image region being at a right inner side if the vehicle is for right-hand traffic or being at a left inner side if the vehicle is for left-hand traffic. However Hayashida discloses wherein the adjusted at least one image region is located at an inner, right or left, side of the captured image, the adjusted at least one image region being at a right inner side if the vehicle is for right-hand traffic or being at a left inner side if the vehicle is for left-hand traffic (para[0062] & Figs. 3-5 teaches  the CMS-ECU 300 cuts out image data for performing display in the left and right CMS displays 301 and 302 from image data corresponding to the shooting ranges shot by the left and right CMS cameras 303 and 304, and creates CMS images by performing compression/reduction with respect to images of some regions included in the image data, and displays the created images in the CMS displays 301 and 302. Para[0067]- [0073] & Fig. 7a teaches adjusted angle of view for processing in which the mirror view region 705 is provided at a position (inner side of vehicle width) closer to the center of the self-vehicle in the display region of the CMS display 301).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method  of adjusting  the position of an image displayed in the display region in the camera monitor system (CMS) display, of Hayashida in order to provide a system in which when the display mode is switched from the first display mode to the second display mode, and again to the first display mode, for example, the user need not again perform adjustment, and as a result, the convenience can be improved.

 	Regarding claim 11, Mangla discloses the discloses the  camera monitoring system of claim 1,  Mangla does not explicitly  disclose, wherein the ECU is configured to select a first image region and an additional extended view, and wherein the adjusted image region comprises the first image region and the additional extended view, and wherein the display device is configured to display the additional extended view next to the first image region. However Hayashida discloses wherein the ECU is configured to select a first image region and an additional extended view, and wherein the adjusted image region comprises the first image region and the additional extended view, and wherein the display device is configured to display the additional extended view next to the first image region (Para[0071] teaches The display region of the CMS display 301 is divided into a mirror view region 705 in which the CMS image corresponding to the first cutout region 701 is displayed and a wide-angle view region 706 in which the CMS image corresponding to the second cutout region 702 is displayed).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method  of adjusting  the position of an image displayed in the display region in the camera monitor system (CMS) display, of Hayashida in order to provide a system in which when the display mode is switched from the first display mode to the second display mode, and again to the first display mode, for example, the user need not again perform adjustment, and as a result, the convenience can be improved.

13. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mangla et al. (US 2019/0197327 A1)  (IDS provided 03/29/2022) in view of Peterson et al. (US 2018/0134217 A1).

 	Regarding claim 5, Mangla discloses the camera monitoring system of claim 1, Mangla does not explicitly disclose wherein the image capturing device operates at least at 30 frames per second. However, Peterson discloses wherein the image capturing device operates at least at 30 frames per second (Para[0104] teaches video frames (such as for display on the display screen of the present invention) are captured by the respective video cameras at a rate of typically 30 frames per second ).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method in which frame rate of video frame capture and/or the exposure period for frames of captured image data can be adjusted of Peterson in order to provide a system to mitigate, reduce and overcome the impact of rapid lighting variation that otherwise could lead to display flickering.

14. 	Claims 12- 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mangla et al. (US 2019/0197327 A1) (IDS provided 03/29/2022)  in view of Hayashida et al. (US 2020/0231091 A1)  (IDS provided 03/29/2022) and Oba et al. (US 2017/0166131 A1).

 	Regarding claim 12, Mangla in view of Hayashida discloses the camera monitoring system of claim 11, Mangla in view of Hayashida does not explicitly disclose wherein the ECU is configured to adjust the image region by extending or retracting progressively a length of the additional extended view according to the obtained position of the part of the driver's body, while the first image region remains unchanged both in size and location . However Oba discloses wherein the ECU is configured to adjust the image region by extending or retracting progressively a length of the additional extended view according to the obtained position of the part of the driver's body, while the first image region remains unchanged both in size and location (para[0016] - [0120] & Figs. 13-15 teaches when determining that an instruction to move the visual recognition range in the peripheral area to the outer side as the head  position of the driver DR moves has been issued, or when determining that the driver  has moved his/her  head forward, the display control unit 20 moves the visual recognition range corresponding to the monitor image  area GRm to the outer side. Specifically, the display control unit 20 controls the image  compression rate so that the peripheral area relative to the non-monitor image   area GRb2 becomes larger. Thus, visual recognition range can be expanded. Para[0257] & FIG. 35 A, B teaches explaining switching between peripheral area images  in a case where the head is moved to the left, before the head is moved, the display control unit causes the display unit 50 to display three peripheral area images   where the display control unit detects a movement of the head  to the left, for example, the display  control unit switches the displayed  image to an image   in which the display  area showing the right-side peripheral area is expanded). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  that the first image represents an area exterior to a vehicle by adjusting  the position of an image displayed in the display region of Mangla in view of  Hayashida with the method of controlling the visual recognition range of the peripheral region that is visually recognized by the image shown by the operator according to the operating condition in order to provide a system in which the peripheral region of the vehicle is visually recognized easily. 

 	Regarding claim 13, Mangla in view of Hayashida discloses the camera monitoring system of claim 11, Mangla in view of Hayashida does not explicitly disclose, wherein the ECU is configured to operate the electronic display device according to one of two states: (i) when a change in the obtained position of the part of the driver's body is detected by the ECU, the additional extended view is displayed in a first state; and (ii), when the obtained position of the part of the driver's body is detected by the ECU to be equal to an initial position, the additional extended view is not displayed. However  Oba discloses  wherein the ECU is configured to operate the electronic display device according to one of two states: (i) when a change in the obtained position of the part of the driver's body is detected by the ECU, the additional extended view is displayed in a first state; and (ii), when the obtained position of the part of the driver's body is detected by the ECU to be equal to an initial position, the additional extended view is not displayed (para[0116]- [0177] & Figs. 13 teaches  display control, the image   of the monitor image area GRm moves to an outer range in the peripheral area, compared with the monitor image   area GRm prior to the movement. Para [0224] & Figs. 25, 28  teaches In step ST31, the display device detects the visual recognition range restoration instruction from the driver, and performs a process of restoring the visual recognition range in which an image   is displayed in the monitor image  area to the same range as that prior to the alternation. para[0256]- [0257] & Fig. 34, 35 If the head is moved to its original position after that, the display control unit performs display control to return the image to the same image  as that prior to the switching).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  that the first image represents an area exterior to a vehicle by adjusting  the position of an image displayed in the display region of Mangla in view of  Hayashida with the method of controlling the visual recognition range of the peripheral region that is visually recognized by the image shown by the operator according to the operating condition in order to provide a system in which the peripheral region of the vehicle is visually recognized easily. 

 	Regarding claim 14, Mangla discloses the camera monitoring system, wherein the ECU is provided with a symmetrical image of the raw image with respect to a vertical axis as the captured image, the symmetrical image being generated by one of: (i) an image signal processor (ISP) of the image capturing device; or (ii) by the ECU, or (iii) by an image sensor of a camera provided by the image capturing device (Para[0014] - [0018] & Fig. 1, 2 teaches  portion 114 can be moved left-and-right and up-and-down within the area 106. Image signal processor 206 of FIG. 2 processes the images 204 & Para[0024] image  302 of FIG. 3A corresponds to the full FOV image 204 captured by the external or exterior camera 108 of FIG. 2 when a vehicle in which the digital mirror system 120 is stationary).  

15. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mangla et al. (US 2019/0197327 A1)  (IDS provided 03/29/2022) in view of Contoleon et al. (EP 2743133 A2) and Wada et al. (US 2019/0075253 A1).

 	Regarding claim 10, Mangla in view of Contoleon discloses camera monitoring system of claim 9. Mangla in view of Contoleon does not explicitly discloses the camera monitoring system wherein the ECU is further configured to move the displayed image region within the captured image at least outwardly horizontally along the horizontal axis of the captured image when a relative angle X2 is greater than a relative angle X1, wherein the relative angle X1 corresponds to a relative angle between the driver's head and the display device in the first position and the relative angle X2 corresponds to a relative angle between the driver's head and the display device in the second position. However  Wada discloses wherein the ECU is further configured to move the displayed image region within the captured image at least outwardly horizontally along the horizontal axis of the captured image when a relative angle X2 is greater than a relative angle X1, wherein the relative angle X1 corresponds to a relative angle between the driver's head and the display device in the first position and the relative angle X2 corresponds to a relative angle between the driver's head and the display device in the second position (para[0121] when the frequency of the movement of the driver's head in a right direction is more than a predetermined value, it is assumed that the driver desires to ensure the range of view that is wider than the current range in a left direction. Therefore, the video data generating unit 33 clips the video data 120D that is wider than the normal clipping range on the left side. In this way, when the driver's head in the vehicle moves with high frequency in a right direction, the video data generating unit 33 clips the captured video data 100 by shifting the clipping range in a left direction as compared with the normal clipping range ).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla in view of Contoleon with the method of display video data generation which cuts out such wide range that the frequency detected by frequency detection unit with respect to the high imaging video data acquired by image acquisition unit and generates display video data of Wada in order to provide a system that has the ability to display the suitable information which a driver requires is effective in manner

16. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mangla et al. (US 2019/0197327 A1 (IDS provided 03/29/2022) in view of Rieger et al. (US 2008/0278821 A1).

 	Regarding claim 15, Mangla discloses the camera monitoring system of claim 1, Mangla does not explicitly disclose wherein the electronic display device is in a head-mounted device. However, Peterson discloses  wherein the electronic display device is in a head-mounted device (para[0136] & Fig. 3 teaches of head-mounted  displays). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method of  display information received by the user on the head-mount display of Rieger in order to provide a system that allows the driver to view his or her surroundings without requiring the individual line of sight to be diverted from his or her main direction of movement
17. 	Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangla et al. (US 2019/0197327 A1)  (IDS provided 03/29/2022) in view of Wada et al. (US 2019/0075253 A1).

 	Regarding claim 16, Mangla further discloses the camera monitoring system, Mangla further disclose selecting a first location of the image region within the captured image corresponding to a first position of at least one part of the driver's body (para[0029] & Fig. 4 teaches the head position determiner 228   and obtains information regarding an occupant's state (e.g., a driver's state) (block 404). For example, head location of the occupant's head, orientation of the head, eye gaze point of the head, etc. information can be collected from the images 230 gathered by the interior camera 124. If the driver is looking at the digital mirror system (e.g., toward the location of the interior camera 124) (block 406), the head position determiner 228 determines whether the driver's state (e.g., location and/or orientation) has changed (block 408)); selecting a second location of the image region within the captured image corresponding to a second position of the at least one part of the driver's body  (para[0029]  & Fig. 4 the head position determiner 228 determines whether the driver's state (e.g., location and/or orientation) has changed (block 408). If the state change exceeds a threshold (block 410), the driver's state is set to “in motion” (block 412), and the ROI detector 234 begins determining ROIs that are used by the cropper 214 to crop images from the exterior camera 108, and the cropped images are presented at the display 116 (block 414));
 	Mangla does not explicitly disclose wherein the ECU is further configured to determine a sensitivity of the camera monitoring system by performing the following steps: selecting a first location of the image region within the captured image corresponding to a first position of at least one part of the driver's body ; selecting a second location of the image region within the captured image corresponding to a second position of the at least one part of the driver's body; defining a relationship between the selected first location and the selected second location of the image region linear relationship or a non-linear; and determining the sensitivity by selecting intermediate locations of the image region according to the defined relationship, the intermediate locations corresponding to positions of the driver's body which are intermediate between the first position and the second position. However Wada discloses wherein the ECU is further configured to determine a sensitivity of the camera monitoring system by performing the following steps: selecting a first location of the image region within the captured image corresponding to a first position of at least one part of the driver's body  (para[0120] -0129] & Fig. 22-24 teaches the video data generating unit 33 clips the captured video data 100 in a range that is shifted from the normal clipping range in a direction opposite to the direction of the movement of the driver's head with high frequency, thereby generating video data 120D, video data 120E, video data 120F, or video data 120G. The video data generating unit 33 shifts the normal clipping range within the range of the captured video data 100); selecting a second location of the image region within the captured image corresponding to a second position of the at least one part of the driver's body; defining a relationship between the selected first location and the selected second location of the image region linear relationship or a non-linear (para[0121]- [0129]  & Fig. 20-24 teaches when the frequency of the movement of the driver's head in a right direction is more than a predetermined value, it is assumed that the driver desires to ensure the range of view that is wider than the current range in a left direction. Therefore, the video data generating unit 33 clips the video data 120D that is wider than the normal clipping range on the left side); and determining the sensitivity by selecting intermediate locations of the image region according to the defined relationship, the intermediate locations corresponding to positions of the driver's body which are intermediate between the first position and the second position (Para[0110] & Fig. 20- 24 teaches a reference position HO with little movement is set as a position of the driver's head,  and a movement of an intermediate position between the eyes of the driver in a right direction with the reference position HO as a center is referred to as a rightward movement, and a movement thereof in a left direction is referred to as a leftward movement & Para[0120] –[0128] teaches shifted the normal clipping range within the range of the captured video data 100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method of display video data generation which cuts out such wide range that the frequency detected by frequency detection unit with respect to the high imaging video data acquired by image acquisition unit and generates display video data of Wada in order to provide a system that has the ability to display the suitable information which a driver requires is effective in manner.

 	Regarding claim 20, Mangla discloses a method of determining sensitivity of a camera monitoring system (Fig. 4 & Para[0028]- [0033] teaches steps 402-420 teaches digital mirror system 120 initializing with a default starting ROI (e.g., a center area of the area 106 or a portion of 106 specified by a user preference and adjust to the cameras to match driver’s state to present cropped images to display), the method comprising: capturing a raw image, by an image capturing device located at an exterior mounting 42FICOA0108PUSA assembly of a motor vehicle, of an exterior field of view (FOV) of the vehicle, wherein the FOV extends at least rearward outside the vehicle and encompasses a portion of the exterior part of the vehicle (Para[0012] & Figs. 1-2 teaches exterior camera 108 capture images of the example area 106 outside the vehicle, e camera 108 can be mounted exterior to the car 104, that provides a field of view (FOV) 110); providing, to an electronic control unit (ECU), a captured image from the raw image (Para[0017], [0025] & Fig. 2 teaches to pre-process images 204 captured by the example exterior camera 108, the example digital mirror system 120 of FIG. 2 includes an example image signal processor 206); 
selecting, by the ECU, at least one image region, wherein the at least one image region is smaller  than the captured image (Para[0024] & Fig. 2 teaches display 116 and example images 304, 306 and 308 of respective FIGS. 3B-3D correspond to different respective crops 314, 316 and 318 of the example image 302. The crops 314, 316 and 318 correspond to different respective ROIs 324, 326 and 328 of Fig. 3E); displaying, by an electronic display, the at least one image region (para[0024] & Figs. 3A-3D The images 304, 306 and 308 of FIGS. 3B-3D are successively presented at the display 116); obtaining, by a gesture detector, at least one position of at least one part of the driver's body (para[0015] teaches to determine the position, angle, eye gaze, etc. of the occupant's head 122, the example vehicle control system 102 interior cameras, one of which is designated at reference numeral 124, Para[0021], [0029]  teaches a head position determiner 228 of the example driver monitoring system 118 processes images 230 captured by the interior camera 124 to determine data 232 representing iris recognition, face recognition, face detection and tracking, an occupant's head location, head orientation, eye gaze point, etc.); 
selecting, by the ECU, a first location of the at least one image region within the captured image corresponding to a first position of the, at least one part, of the driver's body (para[0029] & Fig. 4 teaches the head position determiner 228 periodically, and/or a periodically, obtains information regarding an occupant's state (e.g., a driver's state) (block 404). For example, head location of the occupant's head, orientation of the head, eye gaze point of the head, etc. information can be collected from the images 230 gathered by the interior camera 124. If the driver is looking at the digital mirror system (e.g., toward the location of the interior camera 124) (block 406), the head position determiner 228 determines whether the driver's state (e.g., location and/or orientation) has changed (block 408)); selecting, by the ECU, a second location of the at least one image region within the captured image corresponding to a second position of the, at least one part, of the driver's body (Para[0029] & Fig. 4 teaches If the driver is looking at the digital mirror system (e.g., toward the location of the interior camera 124) (block 406), the head position determiner 228 determines whether the driver's state (e.g., location and/or orientation) has changed (block 408). If the state change exceeds a threshold (block 410), the driver's state is set to “in motion” (block 412) and the ROI detector 234 begins determining ROIs that are used by the cropper 214 to crop images from the exterior camera 108, and the cropped images are presented at the display 116 (block 414) ).
 	Mangla does not explicitly disclose defining, by the ECU, a relationship between the selected first location and the selected second location of the at least one image region linear relationship or a non-linear; and determining the sensitivity, by the ECU, by selecting intermediate locations of the at least one image region according to the defined relationship, the intermediate locations corresponding to positions of the driver's body which are intermediate between the first position and the second position. However Wada discloses defining, by the ECU, a relationship between the selected first location and the selected second location of the at least one image region linear relationship or a non-linear (para[0120] – [0129] & Fig. 22-24 teaches the video data generating unit 33 clips the captured video data 100 in a range that is shifted from the normal clipping range in a direction opposite to the direction of the movement of the driver's head with high frequency, thereby generating video data 120D, video data 120E, video data 120F, or video data 120G. The video data generating unit 33 shifts the normal clipping range within the range of the captured video data 100); and determining the sensitivity, by the ECU, by selecting intermediate locations of the at least one image region according to the defined relationship, the intermediate locations corresponding to positions of the driver's body which are intermediate between the first position and the second position (Para[0110] -& Fig. 20- 24 teaches a reference position HO with little movement is set as a position of the driver's head,  and a movement of an intermediate position between the eyes of the driver in a right direction with the reference position HO as a center is referred to as a rightward movement, and a movement thereof in a left direction is referred to as a leftward movement & Para[0120] –[0128] teaches shifted the normal clipping range within the range of the captured video data 100 ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the cropper extracts a portion of a first image corresponding to the ROI  to form a second image such that the first image represents an area exterior to a vehicle of Mangla with the method of display video data generation which cuts out such wide range that the frequency detected by frequency detection unit with respect to the high imaging video data acquired by image acquisition unit and generates display video data of Wada in order to provide a system that has the ability to display the suitable information which a driver requires is effective in manner.

Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425